DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6 were previously pending.  Claims 1 and 3-6 were amended, and claim 2 was canceled in the reply filed December 21, 2021.  Claims 1 and 3-6 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims improve the functioning of the computer via an improved interface similar to the one in Core Wireless.  Remarks, 6-7.  The court in Core Wireless emphasized two aspects of the improved interface that contributed to eligibility: that the application summary can be reached directly from the menu, and that the application summary is displayed while the applications are in an un-launched state. Core Wireless Licensing S.A.R.L. v. LG Electronics, 880 F.3d 1356, 1362-63 (Fed. Cir. 2018).  This improved aspects of using specifically small-screen devices which are technologically limited in their display capabilities.  
The record here does not support improvements to limited capabilities in the same way as Core Wireless.  The invention shares more in common with the ineligible interface in Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019), which "assist[ed] traders in processing information more quickly," but did not "improve the functioning of the computer, make it operate more efficiently, or solve any technological problem." Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC , 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II
"[I]mproving a user's experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality." Customedia Technologies v. Dish Network, 951 F.3d 1359, 1365 (Fed. Cir. 2020).  "[T]o be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself.  Id. (emphasis added).  Applicant's interface buttons do not improve upon any limitations of the generic display screen or any other technological element.  They merely provide workspace selection information to the user in a convenient way.  Accordingly, the rejection is maintained. 
Applicant's arguments filed with respect to the rejection made under § 103 have been fully considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of te four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1 and 3-6, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including: selecting, from among multiple workspaces arranged in a work area, a workspace candidate and presenting the workspace candidate to a user, the method comprising: {P60923 05091227.DOC} 3Attorney Docket No. P60923Application No.16/971,231acquiring detection information in the work area, detecting an occupancy status of each workspace based on the detection information, and extracting unoccupied workspaces based on a result of detecting; displaying multiple mode specifying buttons for allowing the user to specify a 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for managing the workspace usage activities of people and their assignment of preferred workspaces (i.e., in the terminology of the 2019 Revised guidance, managing personal behavior or relationships or interactions between people).  Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (observation of workspace occupancy status, evaluating the statuses and environment requests, and judging a workspace-user match).  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (processor, sensor, screen—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting, and displaying data).  
The rejection's position is that the buttons superimposed on the workspace map are part of the abstract idea.  "As a general rule, the collection, organization, and display of two sets of information on a generic display device is abstract."  Trading Technologies Int'l. v. IBG, LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (citations and quotations marks omitted).  However, even if considered an additional element this merely further limits the general link to a particular technological environment and using computers as a tool to generically display abstract data about the workspaces and to gather workspace preferences from users.  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to implement the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular 
Although the claims recite buttons superimposed on the workspace map, the Specification indicates this is the routine use of known components (see ¶ 0078), by describing it at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit aspects of the abstract idea without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  Although claim 5 introduces a generic wireless tag, IC card, or camera, these are used as tools and merely further limit the general link to a particular technological environment. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (wireless tag, IC card, or camera), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr et al (Pub. No.: US 2005/0071213A1) in view of You et al (Pub. No.: WO 2015/021480 A1) and Scheper et al., U.S. Pat. No. 9,955,318 (Reference A of the attached PTO-892). 
Regarding Claim 1, Kumhyr et al teaches: 
A workspace presentation system (See “system” in P: 0002) for executing, with a processor (See “processor 302” in P: 0027), a process of selecting a workspace candidate from among multiple workspaces arranged in a work area (See P: 0038, “Based on the user input, a request received by resource server process 406 may be processed to identify matching rooms from room resource database 408.”)
 and presenting the workspace candidate to a user, (See P: 0038, “The rooms in this list are then presented to the user.”) wherein the processor is configured: 
to acquire information regarding work area and unreserved room. (See P: 0037, “Further, room resource database 408 also 3includes an identification as to whether particular room resources-have been reserved as well as an identification of the reserving party or user. This information allows the user at client 400 to identify the different characteristics or features of room resources without having to physically travel to each one.”)
to select, in response to an operation of the user of specifying a selection condition regarding work environment, a workspace matching the selection condition specified by the user as a workspace candidate from among the unreserved workspaces; (See P: 0038, “A user client 400 may generate a room request through client reservation process 402. In these examples, this room request includes various criteria or attributes entered by the user. The attributes may include the room capacity required as well as amenities that are desired. Based on the user input, a request received by resource server process 406 may be processed to identify matching rooms from room resource database 408. A list of unreserved rooms matching the criteria entered by the user is returned to client reservation process 402 in client 400.) and 
to generate workspace presentation information to present the workspace candidate to the user. (See P: 0038, “The rooms in this list are then presented to the user.” & P: 0039, “…resource server process 406 may then identify reserved room resources matching the criteria. These results are then returned to client reservation process 402 as a list for display to the user. The results are then presented to the user by client reservation process 402. A user may select one of the desired rooms.”)
However, Kumhyr et al does not teach the following limitations to acquire detection information of a sensor installed in the work area, to detect an occupancy status of each workspace based on the detection information, and to extract unoccupied workspaces based on a result of detection; and a workspace matching the selection condition specified by the user as a workspace candidate from among the unoccupied workspaces.
However, with respect to the aforementioned limitations, You et al teaches a sensor to acquire occupancy information from events utilized to determine the occupancy status of each room. (See P: 14-17, “According to a second aspect, an embodiment of the present invention provides a room occupancy status sensing apparatus, where the apparatus includes: An event receiving unit, configured to receive a plurality of sounding events sent by multiple sensors that are associated with a preset room… An occupancy status output unit configured to output the occupancy status of the room when the event sequence satisfies a trigger condition corresponding to a preset occupancy status of the room.”) and an unoccupied state for the room. (See P: 39, “The continuation of the occupied state of the room requires continual excitation of the occupied events, otherwise the occupied state naturally returns to the "unoccupied" state after a period of time“)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Kumhyr, to include a sensor to determine occupancy and unoccupied spaces, as taught by You, in order to monitor the reservation/check-in status of the room. (P: 35, You).
The references do not explicitly teach to display multiple mode specifying buttons for allowing the user to specify a selection condition regarding work environment such that the multiple mode specifying buttons are superimposed on a workspace map screen displayed on a display to show a workspace map representing the occupancy status of each workspace in the work area; and that the specifying is done by operation of one of the multiple mode specifying buttons; which is taught by Scheper (Fig. 12).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Scheper—namely, so that the user can conveniently enter their workspace preferences.  Moreover, this is merely a combination of old elements in the art of managing workspaces.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that 

	Regarding Claim 3, Kumhyr et al in view of You et al and Scheper et al. teaches the limitations of claim 1, Kumhyr et al in view of You et al and Scheper et al. further teaches:
wherein the processor is configured to select, in response to the operation of one of the multiple mode specifying buttons by the user to specify the selection condition, a workspace where a work environment that facilitates communication with people in surroundings can be secured as the workspace candidate from among the unoccupied workspaces (see Scheper Fig. 12—"Near Team Members").  It would have been prima facie obvious to incorporate this element for the same reasons as the related elements in claim 1 above. 

	Regarding Claim 6, Kumhyr et al in view of You et al and Scheper et al. teaches:
A workspace presentation method (See “method” in P: 0002) for executing, with a processor, a process of 15selecting, from among multiple workspaces arranged in a work area, a workspace candidate and presenting the workspace candidate to a user, (See rejection of claim 1) the method comprising: 
steps implementing the functionality of analogous claim 1 (see citations and obviousness rationale above). 

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr et al (Pub. No.: US 2005/0071213 A1) in view of You et al (Pub. No.: WO 2015/021480 A1) and Scheper et al., U.S. Pat. No. 9,955,318, further in view of Igarashi et al (Pub. No.: JP 2011/022716 A)
	Regarding Claim 4, Kumhyr et al in view of You et al and Scheper et al. teaches the limitations of claim 1, Kumhyr et al in view of You et al further teaches:
The workspace presentation system according to claim 1 (See rejection of claim 1), wherein the processor is configured to select, in response to the operation of the 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Kumhyr, to include a sensor to determine occupancy and unoccupied spaces, as taught by You, in order to monitor the reservation/check-in status of the room. (P: 35, You)
Scheper further teaches the specifying is done via operation of one of the multiple mode specifying buttons (Fig. 12), which would have been obvious to incorporate for the same reasons as in claim 1 above. 
However, Kumhyr et al in view of You et al and Scheper et al. does not teach the following limitations in response to the operation of the user of specifying 5the selection condition, an arbitrary workspace as the workspace candidate from among the unoccupied workspaces.
However, with respect to the aforementioned limitations, Igarashi et al teaches a system for assigning random seats. (P: 0002, “Among these, as a mechanism for promoting “activation of the workplace environment”, a system that assigns seats at random is known (see, for example, Non-Patent Document 1).”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Kumhyr in view of You, to include random assignments of seats, as taught by Igarashi, in order to optimize the spatial environment a worker is in to be more convenient. (P: 0004, Igarashi).  Moreover, this is merely a combination of old elements in the art of managing workspaces.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

	Regarding Claim 5, Kumhyr et al in view of You et al teaches the limitations of claim 1, Kumhyr et al in view of You et al and Scheper et al. further teaches:
The workspace presentation system according to any one of claims 1 to 4 (See rejection of claim 2), wherein the processor is configured to acquire detection information. (See rejection of claim 2) 
Scheper further teaches the specifying is done via operation of one of the multiple mode specifying buttons (Fig. 12), which would have been obvious to incorporate for the same reasons as in claim 1 above.
However, Kumhyr et al in view of You et al and Scheper et al. does not teach the following limitations wherein the processor is configured to acquire, as the detection information, one of 10signal information of a wireless tag carried by the user, image information obtained by a camera capturing an image of the user, information read from an IC card possessed by the user.
However, with respect to the aforementioned limitations, Igarashi et al teaches detection information and signal information from an IC tag carried by a user. (See P: 0010, “Reference numeral 2 denotes a position information reading device that indicates the position of the purpose information input from the terminal device 1 by the user, the state monitoring information of the equipment, the wireless IC tag 6 carried by the user…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Kumhyr in view of You, to include an IC tag carried by the user, as taught by Igarashi, in order to optimize the spatial environment a worker is in to be more convenient. (P: 0004, Igarashi).  Moreover, this is merely a combination of old elements in the art of managing workspaces.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628